         Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


M.H.,1

                          Plaintiff,

vs.                                                  Case No. 19-1276-SAC

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        This is an action appealing the denial of Social Security

disability benefits.        Plaintiff alleges that she has been disabled

since November 2, 2011. Previously, this matter was before another

judge in this district and remanded for further proceedings.              The

latest of three administrative hearings was conducted on December

6, 2017.2        The administrative law judge (ALJ) considered the

evidence and decided on July 11, 2018 that plaintiff was not

qualified to receive benefits.          This decision has been adopted by

defendant.       This case is now before the court upon plaintiff’s

request to reverse and remand the decision to deny plaintiff’s

application for benefits.




1   The initials are used to protect privacy interests.
2   The other hearings were conducted on May 22, 2013 and June 2, 2015.

                                        1
      Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 2 of 18




I.   STANDARD OF REVIEW

      To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).    “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.    Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305, U.S. 197, 229 (1938)).           This

standard is “not high,” but it is “’more than a mere scintilla.’”

Id., (quoting Consolidated Edison, 305 U.S. at 229).          It does not

require a preponderance of the evidence.        Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).



                                    2
        Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 3 of 18




        The court must examine the record as a whole, including

whatever in the record fairly detracts from the weight of the

defendant’s decision, and on that basis decide if substantial

evidence supports the decision.             Glenn v. Shalala, 21 F.3d 983,

984 (10th Cir. 1994) (quoting Casias v. Secretary of Health & Human

Services, 933 F.2d 799, 800-01 (10th Cir. 1991)).                The court may

not reverse the defendant’s choice between two reasonable but

conflicting views, even if the court would have made a different

choice if the matter were referred to the court de novo.              Lax, 489

F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200

(10th Cir. 2004)).      The court reviews “only the sufficiency of the

evidence, not its weight.”        Oldham v. Astrue, 509 F.3d 1254, 1257

(10th Cir. 2007).

II.     THE ALJ’S DECISION (Tr. 1223-1237).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                 (Tr. 1224-25).

First, it is determined whether the claimant is engaging in

substantial gainful activity.        Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments    meet   or   medically      equal    the   criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ   determines   the       claimant’s   residual   functional

                                        3
       Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 4 of 18




capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.          Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able   to   do    any     other   work   considering           his   or   her   residual

functional capacity, age, education and work experience.

       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                            At step

five, the burden shifts to the Commissioner to show that there are

jobs   in   the    economy      with   the       claimant’s     residual    functional

capacity.         Id.     In    this   case,       the   ALJ    decided    plaintiff’s

application should be denied at the fifth step of the evaluation

process.

       The ALJ made the following specific findings in his decision.

First, plaintiff last met the insured status requirements for

Social Security benefits on December 31, 2016.                       Second, plaintiff

has not engaged in substantial gainful activity from November 2,

2011 through December 31, 2016. Third, plaintiff has the following

severe impairments:            fibromyalgia, obesity, depression, anxiety,

degenerative       disc    disease/degenerative           joint       disease    of   the

cervical     spine,       attention      deficit         hyperactivity          disorder,

neuropathy by history, and headaches.



                                             4
      Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 5 of 18




     Fourth, plaintiff does not have an impairment or combination

of impairments that meet or medically equal the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1.              Fifth, plaintiff

has the residual functional capacity (RFC) to perform sedentary

work as defined in 20 C.F.R. § 404.1567(a) in that she can lift or

carry 10 pounds occasionally and 10 pounds frequently, sit for 6

hours out of an 8-hour workday, and stand or walk for 2 hours out

of an 8-hour workday.        She cannot climb stairs, ramps, ladders,

ropes, or scaffolds.    She can occasionally balance or stoop.            She

cannot kneel, crouch, and crawl.          And she should have a cane to

assist with ambulation.       She cannot reach overhead bilaterally.

She can perform frequent handling and fingering.            She should avoid

concentrated exposure to extreme cold, extreme heat, unprotected

heights,   excessive   vibrations,       and   hazardous   machinery.     She

should not have to work in direct sunlight.          And she could perform

unskilled work that requires no more than occasional contact with

the public and coworkers.      Finally, based upon the testimony of a

vocational   expert,   the    ALJ   determined     that    plaintiff    cannot

perform her past relevant work but that she can perform other jobs

existing in the national economy, such as document preparer,

administrative support specialist and cutter/paster.




                                     5
      Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 6 of 18




III. THE ALJ DID NOT PROPERLY ANALYZE THE EVIDENCE REGARDING
PLAINTIFF’S LIMITATIONS FROM FIBROMYALGIA.

     A. The ALJ’s fibromyalgia findings

     The ALJ discussed plaintiff’s fibromyalgia at Tr. 1230.                     He

acknowledged that plaintiff may have “fibromyalgia type pain,” but

said the record was not reflective of it “imposing disabling

limitations on her functioning.”             He noted that examinations “have

generally showed mild to moderate abnormalities associated with

[plaintiff’s]      fibromyalgia.”        He    observed     that    plaintiff   has

“consistently exhibited multiple tender points” and “some gait

abnormality,” although he said this has not been consistently

documented.       “Notably,” the ALJ commented, “the record does not

indicate that [plaintiff] had any type of atrophy or muscle

wasting.”     He     concluded    that       these    findings     suggested    that

plaintiff’s pain “has not been so significant as to prevent her

from using muscles in an ordinary fashion.”               “Overall,” he stated,

the findings did not suggest that plaintiff’s fibromyalgia imposed

“significant limitations on her functioning.”

     The    ALJ    also   noted   that   pain        medications    (tramadol    and

Flexeril) were the only targeted treatment given for plaintiff’s

fibromyalgia, although he did not specify why he reached that

conclusion.       He indicated that plaintiff did not undergo trigger

point injections to alleviate pain or undergo any physical therapy

or aquatic therapy.         He concluded that the moderate level of


                                         6
       Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 7 of 18




treatment     was   “not     indicative”    that    fibromyalgia        imposed

“significant limitations on [plaintiff’s] functioning.”

     B. It was proper to consider objective medical evidence or
the lack thereof.

      The ALJ clearly accepted plaintiff’s claim that she has

fibromyalgia.3      The issue before the court is whether the ALJ’s

findings regarding the limitations from fibromyalgia symptoms

followed the law and are properly supported.

      Social Security rulings state that a first step in determining

the extent of a claimant’s symptoms is to decide whether objective

medical evidence substantiates the claimant’s statements about the

intensity, persistence and limiting effects of the symptoms.                  SSR

12-2p, 2012 WL 3104869 *5; SSR 16-3p, 2017 WL 5180304 *5.                 Here,

the ALJ decided that the objective medical evidence did not provide

that substantiation.        Plaintiff does not contest this.

      Plaintiff, however, contends that the ALJ relied too heavily

on upon a lack of objective findings in evaluating the severity of

plaintiff’s symptoms.       Plaintiff notes that the Tenth Circuit has

stated   “the   lack   of    objective    test   findings   .   .   .   is    not

determinative of the severity of . . . fibromyalgia.”               Gilbert v.

Astrue, 231 Fed.Appx. 778, 784 (10th Cir. 2007)(emphasis added).

The Tenth Circuit has also stated though, that “the physical

limitations     imposed      by   [fibromyalgia’s]      symptoms        can    be


3 Defendant states in his brief, “[t]he ALJ in no way questioned the existence
of Plaintiff’s fibromyalgia . . .” Doc. No. 12 at p. 7.

                                      7
       Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 8 of 18




objectively analyzed.”        Tarpley v. Colvin, 601 Fed.Appx. 641, 643

(10th Cir. 2015).    This is consistent with Social Security Rulings.

SSR 12-2p states that “longitudinal records reflecting ongoing

medical   evaluation    and    treatment   from   acceptable    sources    are

especially helpful in establishing both the existence and severity

of [fibromyalgia].”       2012 WL 3104869 at * 3.          SSR 16-3p says:

“objective medical evidence is a useful indicator to help make

reasonable conclusions about the intensity and persistence of

symptoms, including the effects those symptoms may have on the

ability to perform work-related activities . . .”

      On the basis of Tarpley and the above-cited Social Security

Rulings, the court finds that it was not legal error for the ALJ

to consider objective medical findings or the lack thereof.             There

is no dispute that plaintiff’s testimony and the reports of her

treating medical providers support a claim of disability.                  The

question becomes whether the objective medical findings and other

evidence the ALJ cited adequately supports his decision to discount

these complaints and reports.4




4 Plaintiff raises the issue of the ALJ’s credibility analysis at pp. 27-28 of
Doc. No. 9. This analysis is intertwined with the ALJ’s findings of plaintiff’s
physical limitations and her RFC. See Poppa v. Astrue, 569 F.3d 1167, 1171
(10th Cir. 2009)(“[C]redibility and RFC determinations are inherently
intertwined.”).

                                      8
       Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 9 of 18




     C. The ALJ did not properly analyze the evidence regarding
the intensity, persistence and limiting effects of plaintiff’s
symptoms.

            1. Objective medical findings

      The court looks first at the objective medical findings relied

upon by the ALJ.       The ALJ mentioned inconsistent evidence of gait

abnormality, inconsistent evidence of muscle weakness, and no

evidence of atrophy or muscle wasting as “not suggestive of

[fibromyalgia]     .    .     .   imposing      significant         limitations   on

plaintiff’s    functioning.”5         (Tr.      1230).        The    importance   of

inconsistent     gait       abnormality       and    muscle    weakness     may   be

questioned since fibromyalgia symptoms “vary in severity over time

and may even be absent on some days.”               SSR 12-2p, 2012 WL 3104869

*5; see also, Belecz v. Berryhill, 2019 WL 1048834 *14 (D.Idaho

3/4/2019)(discounting evidence of normal gait, normal strength,

normal sensation and functional range of motion as undermining

claims of severe pain); Correa v. Berryhill, 2018 WL 1472480 *5

(D.N.M. 3/26/2018)(discounting findings of normal reflexes, good

grip, lack of joint tenderness and full strength and range of

motion as undermining credibility).                 The Tenth Circuit has also

observed that:

      [People with fibromyalgia] usually look healthy. Their
      joints appear normal, and further musculoskeletal
      examination indicates no objective joint swelling,
      although there may be tenderness on palpation.      In
      addition, muscle strength, sensory functions, and
5 The ALJ also noted “mild to moderate abnormalities” reflected in examinations
without specifying what these abnormalities were. (Tr. 1230).

                                          9
        Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 10 of 18




        reflexes are normal despite the patient’s complaints of
        acral numbness.

Moore      v.    Barnhart,    114   Fed.Appx.         983,    991-92     (10th     Cir.

2004)(quoting Rollins v. Massanari, 261 F.3d 853, 863 (9th Cir.

2001)(Ferguson,        J.,    dissenting)(quoting            Muhammad    B.      Yunus,

Fibromyalgia        Syndrome:    Blueprint      for    a     Reliable    Diagnosis,

Consultant, June 1996 at 1260)).              Furthermore, the record in this

case contains the notes of numerous visits to plaintiff’s primary

care physician and mental health therapist. These notes frequently

document        plaintiff’s   use   of   a     cane    or    quad-cane    and      gait

abnormalities over several years.6

        SSR 16-3p indicates that muscle atrophy or wasting may be

considered under circumstances which were not part of the ALJ’s

findings.       SSR 16-3p states:

        [A]n individual with reduced muscle strength testing who
        indicates that for the last year pain has limited his or
        her standing and walking to no more than a few minutes
        a day would be expected to have some signs of muscle
        wasting as a result. If no muscle wasting were present,
        we might not, depending on the other evidence in the
        record, find the individual’s reduced muscle strength on
        clinical testing to be consistent with the individual’s
        alleged impairment-related symptoms.

2017 WL 5180304 at *5.          The record in this case does not indicate

a claim that plaintiff’s standing and walking is limited to no

more than a few minutes a day.               Her testimony has been that she

requires frequent rests between short spans of light activity,



6   The record also indicates that plaintiff sometimes has used a walker.

                                         10
       Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 11 of 18




such as sorting clothes, doing dishes, simple cooking, or going to

the mailbox.     Moreover, the lack of muscle wasting, as noted in

the excerpt from SSR 16-3p, is not a sole determining factor (nor

is any objective medical evidence – id.), it is but one factor to

consider with other evidence.

            2. Other evidence

       Next, the court looks at the other evidence relied upon by

the ALJ.     The ALJ found that plaintiff’s subjective reports to

“her   treatment    providers    are    generally   consistent    with   her

testimony and other reports throughout the record.”            (Tr. 1232).

But, he discounted plaintiff’s allegations of disabling pain in

part because he concluded that she had only received a “moderate

level of treatment.”      (Tr. 1230).

       The record reflects that plaintiff has engaged in monthly

doctor’s appointments with her primary care physician and monthly

visits with a mental health therapist over a period of several

years.   She has had several appointments with a rheumatologist, as

well as visits with multiple neurologists, mental health providers

and other physicians.     She has had a lengthy list of prescriptions

for numerous medical issues.           The ALJ mentions pain medications

“including tramadol and Flexeril.”             (Tr. 1230).       Other pain

medications noted in the record are Lyrica, Prednisone, Tylenol,

Percoset, Indomethacin, Cymbalta, Neurontin, Voltaren, Trileptal,

Hydrocodone, oxycodone and Savella.         The ALJ states that “[t]here

                                       11
        Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 12 of 18




is    no   indication       that   [plaintiff]      was      prescribed    medications

targeted at treating fibromyalgia.”                 (Tr. 1230).         The record may

be somewhat unclear given the large array of plaintiff’s medical

issues, but it suggests to the court that Savella, Cymbalta, Lyrica

and Prednisone as well as other pain medications were prescribed

to mitigate plaintiff’s pain from fibromyalgia as well as other

sources.

        The   ALJ    states      plaintiff    did   not      undergo    trigger      point

injections to alleviate her pain.                       (Tr. 1230).       The record,

however,      does    not     show    that    trigger        point    injections     were

recommended to plaintiff. Therefore, this factor does not strongly

support the ALJ’s findings as to the limitations from fibromyalgia.

See     Belecz,     2019    WL   1048834     at   *10    &   *14     (failure   to   seek

unprescribed trigger point injections not grounds to find that

doctor’s opinion was inconsistent with treatment history or to

discount claimant’s credibility).

        Plaintiff did not do physical therapy or aquatic therapy as

recommended.7        The record also shows that doctors recommended very

light exercise and staying active, with only infrequent or limited

compliance by plaintiff.             These findings have little bearing upon

the intensity and persistence of plaintiff’s limitations since the

ALJ has made no findings as to whether therapy or exercise would




7   Once plaintiff indicated she could not afford physical therapy.         (Tr. 1059).

                                             12
     Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 13 of 18




restore plaintiff’s ability to work, and whether there was a

justifiable excuse for failing to do the therapy and exercise.

Such findings are required by Thompson v. Sullivan, 987 F.2d 1482,

1490 (10th Cir. 1993).          This provides grounds to reject the ALJ’s

decision, particularly in light of plaintiff’s extensive record of

seeking medical care.           See Carter v. Astrue, 2012 WL 1584472 *5

(D.Kan. 5/4/2012)(concerning failure to adhere to diabetic diet

and exercise program); Field v. Astrue, 2011 WL 3328517 *10-11

(D.Kan. 8/2/2011)(concerning noncompliance with advice to stop

smoking, exercise, and maintain a good diet); see also SSR 16-3p,

2017 WL 5180304 at *9 (“Persistent attempts to obtain relief of

symptoms, such as increasing dosages and changing medications,

trying a variety of treatments, referrals to specialists, or change

treatment    sources      may   be   an   indication    that   an    individual’s

symptoms are a source of distress and may show that they are

intense and persistent.”).

     The    ALJ    also   discounted      the   significance    of    plaintiff’s

limitations       by   referring     to   plaintiff’s   activities      of   daily

living.    He stated the following:

     [T]he record reflects that [plaintiff] is able to engage
     in numerous activities of daily living. She can cook
     simple meals. She can perform some household chores.
     She is able to drive.      She is able to go shopping
     (Exhibit 13E). She is able to use a computer. Overall,
     [plaintiff’s] descriptions of her daily activities are
     essentially normal. Her activities are not limited to
     the extent one would expect, given the complaints of
     disabling symptoms and limitations that preclude her

                                          13
        Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 14 of 18




       from work activities. Although the clamant may                   not be
       able to engage in all of the activities that she                 did in
       the past and it may take her longer to perform the               tasks,
       she is more active than would be expected if all                 of her
       allegations were consistent with the record.

(Tr. 1232-33).      The ALJ repeats this line of analysis in rejecting

the    opinions     offered     by    plaintiff’s   long-time       primary      care

physician     and    a    clinical     social    worker,    and    in     extending

significant weight to the opinion of state agency psychologists.

(Tr.    1233-34).        His   only    reference    to   document       plaintiff’s

activities of daily living is Exhibit 13E.                  This is a function

report plaintiff completed on May 27, 2012.

       The function report describes a normal day as:                   getting up,

getting dressed, soaking dishes in water, rest for a while, go

back and do the dishes, and then go sit.                 (Tr. 486).       Plaintiff

states that she cannot stand up while getting dressed or while

taking a shower.         Id.   She states that it is very hard to use her

hands to fix her hair and that she cannot use a regular razor.

Id.     The report indicates that plaintiff can make sandwiches and

frozen dinners, but that her husband often has to carry her plate.

(Tr. 486-87).        She has to take breaks when doing the dishes,

sorting laundry, vacuuming, or dusting because she can only stand

for 10 to 15 minutes at a time.            (Tr. 487).      She does not do yard

work.     See (Tr. 487-88).          She seldom goes out.      She can drive a

car for short periods.          (Tr. 488).      She can shop in stores or on

the computer, but her husband does most of that.                  Id.    Again, she

                                         14
       Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 15 of 18




requires breaks if she shops.          Her social activities have been

severely limited, as well as her hobbies.               See (Tr. 489-90).

Plaintiff completed a function report on December 30, 2011 which

was substantially the same.8       (Tr. 99-106).

       Contrary to the ALJ’s depiction, plaintiff’s descriptions of

her daily activities are not “essentially normal.”                 Plaintiff

indicates that she does not engage in almost all of the activities

she did in the past and that it takes her much longer than ordinary

to do simple chores.        It is well-established that the sporadic

performance of daily activities does not prove that a person is

able to engage in substantial gainful activity. Sitsler v. Astrue,

410 Fed.Appx. 112, 117-18 (10th Cir. 2011)(washing dishes and

vacuuming for a few minutes);          Clark v. Barnhart, 64 Fed.Appx.

688,   692   (10th   Cir.   2003)(light    household    chores    and    other

activities requiring frequent rest); Thompson, 987 F.2d at 1490

(light housework); Frey v. Bowen, 816 F.2d 508, 517 (10th Cir.

1987)(minor household chores); Byron v. Heckler, 742 F.2d 1232,

1235 (10th Cir. 1984)(intermittent work as a janitor for an hour

or so intermittently); Broadbent v. Harris, 698 F.2d 407, 413 (10th

Cir. 1983)(a few household tasks); Swenson v. Berryhill, 2017 WL



8 In her more recent testimony given on December 6, 2017, plaintiff stated she
no longer drives. (Tr. 1265). Her testimony on June 2, 2015 indicated that
she tried chair aerobics (Tr. 1408), that she walks to the mailbox everyday
(Tr. 1421), and that she feeds her dogs (Tr. 1421).      On May 22, 2013, she
testified that she cannot watch her grandchildren. (Tr. 85). In general, her
testimony is consistent.

                                     15
       Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 16 of 18




3437689 *5 (D.Kan. 8/10/2017)(cooking and light housekeeping).

Social security regulations also provide that activities like

caring   for    yourself   and    household    tasks     are   not    considered

substantial gainful activity.        20 C.F.R. § 404.1572(c).          While the

ALJ may consider activities of daily living in deciding the extent

of    plaintiff’s     limitations,     the     court     is    convinced     that

plaintiff’s activities of daily living as described throughout the

record   do    not   support   the   ALJ’s    findings    as   to    plaintiff’s

limitations from fibromyalgia, the weight given to plaintiff’s

testimony, or the opinions from medical sources.

      Defendant contends that this case is similar to L.S. v. Saul,

2019 WL 5455822 (D.Kan. 10/24/19), where the court sustained the

denial of benefits to a claimant with fibromyalgia, obesity,

anxiety and other ailments.          While there are some similarities,9

there are important differences.           The claimant in L.S. had normal

gait and station, walked without an assistive device, and received

improvement from treatment for her fibromyalgia symptoms.                  Id. at

*4.    Further, the claimant was significantly more active than

plaintiff in this case.          She attended church and school events,

cared for her children, and managed day-to-day activities.                   Id.

The claimant in L.S. also reported being physically active, doing

such things as water aerobics.        Id. The court observed in addition



9 For instance, medical providers encouraged activity and exercise in both
cases.

                                      16
     Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 17 of 18




that the treating physician’s records in L.S. said very little

about fibromyalgia.     Id. at *7.    This contrasts significantly with

the records of plaintiff’s treating physician who frequently noted

plaintiff’s   fibromyalgia      and   often      adjusted   plaintiff’s     pain

medication.      Plaintiff’s fibromyalgia was noted and discussed by

other examining physicians as well.

     The court observes that the opinion in L.S. drew a comparison

with the facts in Tarpley. Id. at *7.            Again, while there are some

similarities between Tarpley and this case, there seem to be

significant differences, although the facts in Tarpley are not

explicated in detail.      The Tenth Circuit noted that examination

records showed that the claimant in Tarpley walked and moved

without   much    difficulty,   cared      for    her   personal   needs,    did

household chores, went shopping, stayed active with friends and

family, and received great relief from medication.             601 Fed.Appx.

at 643.   While one might say that the record in this case shows

that plaintiff cares for her personal needs, does household chores

and goes shopping, the record indicates significant qualifications

to plaintiff’s performance of these tasks which surely would have

been discussed if they were present in Tarpley.

IV. CONCLUSION

     In conclusion, the ALJ did not properly analyze the evidence

regarding the disabling limitations from fibromyalgia symptoms and

tie his findings closely to substantial evidence.                   The court

                                      17
     Case 6:19-cv-01276-SAC Document 14 Filed 04/29/20 Page 18 of 18




directs that the decision of the Commissioner be reversed and that

judgment shall be entered pursuant to sentence four of 42 U.S.C.

§ 405(g) remanding the case for further proceedings consistent

with this memorandum and order.

     IT IS SO ORDERED.

     Dated this 29th day of April 2020, at Topeka, Kansas.


                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




                                   18
